Smith, J.
(concurring specially) : I concur in the decision of this case — that it was error for the court to instruct the jury to return a verdict for the defendant. On the other hand, as this case is remanded for. a new trial, I do not think the law enunciated, presumably as a guide to the court in that new trial, should be based upon the hypothesis that Wright, in his representation of the amount of the corn, acted fraudulently, and that -Abmeyer was, in law, absolved from any duty of looking to his own interest. The evidence shows that the corn was immature when sold, and that Abmeyer called to his aid a farmer friend who went with him and inspected it before closing the deal. The *882friend may or may not have agreed with Wright’s estimate of the yield per acre — the evidence, I presume, does not disclose. In either event, Abmeyer, if he had no judgment of his own upon the subject, was, in the exercise of ordinary prudence, bound to rely more upon the estimate of his chosen friend than upon that of his adversary; as, if he had the same means of knowledge as the seller, he was bound to exercise his own judgment, having full opportunity to investigate with little effort, instead of relying upon the estimate of one opposed in interest. :
In the absence of the record I am assuming that there was .no misrepresentation as to the acreage. If, however, there was such misrepresentation,, the truth in relation thereto not being a subject of accurate estimate but involving considerable delay and perhaps expense in ascertainment, the question comes within the principle enunciated in Speed v. Hollingsworth, 54 Kan. 436, 38 Pac. 496, cited in the majority opinion, and Abmeyer had a right to rely upon a representation of the fact, which is subject to accurate ascertainment, and of which the owner may be presumed to have been fully informed. But the ultimate yield of immature corn is not such a, fact. It is a mátter of common knowledge that results equally as disappointing as in this case come from corn-fields that in an immature state promised as great returns as were estimated in this case. The representation was not of an existing fact, peculiarly within the knowledge of the seller, but, in part at least, an estimate of a prospective development. That the result did not reach the estimate does not, necessarily, impeach the good faith of the seller nor of the defendant’s farmer friend. One has no right, in the purchase of a horse made in broad daylight and with full opportunity of inspection, to rely upon even a warranty of soundness when the horse has eyes which may be seen for a block to be as white and opaque as a hard-boiled egg with, the shell removed.